Case 2:20-cv-00571-JPH-MJD Document 4 Filed 10/30/20 Page 1 of 3 PageID #: 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

PAUL MICHAEL GOMEZ,                                    )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 2:20-cv-00571-JPH-MJD
                                                       )
US MARSHAL SERVICE, et al.                             )
                                                       )
                              Defendants.              )

                              Order Directing Filing of a Complaint

       Paul Gomez, an inmate at the Federal Correctional Institution in Terre Haute, Indiana, has

filed a motion for emergency injunction and temporary restraining order. That filing resulted in

the opening of this lawsuit. But there is one and only one means to commence a civil action in

federal court. That means is through the filing of a complaint. Fed. R. Civ. P. 3; In re Allied Signal

Corp., 915 F.2d 190, 192 (6th Cir. 1990) ("an action is commenced with the filing of a complaint

rather than a motion"); 1 James Wm. Moore et al., MOORE'S FEDERAL PRACTICE § 3.02[1]

(3d ed.2000) ("an action is not commenced by . . . filing a motion with the court . . . ."). This

motion does not constitute a complaint.

       If Mr. Gomez wishes to initiate a lawsuit in this Court, he should submit a complaint. The

complaint must identify each of the defendants in the caption. Fed. R. Civ. P. 10(a). In addition, a

complaint shall: (a) contain "a short and plain statement of the claim . . ." which "give[s] the

defendant[s] fair notice of what the … claim is and the grounds upon which it rests" Erickson v.

Pardus, 551 U.S. 89, 94 (2007); (b) identify what legal injury Mr. Gomez claims to have suffered

and who is responsible for those injuries; and (c) state a request for relief.




                                                  1
Case 2:20-cv-00571-JPH-MJD Document 4 Filed 10/30/20 Page 2 of 3 PageID #: 13




        If Mr. Gomez files a complaint, he must either pay the $400.00 filing fee for this action or

demonstrate that he lacks the financial ability to do so by filing a motion for leave to proceed

without the prepayment of the filing fee (in forma pauperis). If Mr. Gomez seeks leave to proceed

without prepaying the filing fee, his request must be accompanied by a copy of the transactions

associated with his institution trust account for the 6-month period preceding the filing of this

action on October 26, 2020.

        The clerk shall include a complaint form and a form motion to proceed in forma pauperis

with Mr. Gomez's copy of this Order.

        Mr. Gomez shall have through November 30, 2020, to comply with the directions in this

Order. If he fails to do so, this action will be subject to dismissal.

SO ORDERED.
Date: 10/30/2020




                                                   2
Case 2:20-cv-00571-JPH-MJD Document 4 Filed 10/30/20 Page 3 of 3 PageID #: 14




Distribution:

PAUL MICHAEL GOMEZ
06609-380
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808




                                     3
